COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 MANUEL CARRASCO-FLORES AKA                                    No. 08-13-00232-CR
 NELSON FLORES-CARRASCO,                        §
                                                                    Appeal from
                       Appellant,               §
                                                               362nd District Court
 v.                                             §
                                                             of Denton County, Texas
 THE STATE OF TEXAS,                            §
                                                              (TC # F-2012-2661-D)
                       Appellee.                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the trial court and remand the cause for new

trial, in accordance with the opinion of this Court, and that this decision be certified below for

observation.

       IT IS SO ORDERED THIS 14TH DAY OF MAY, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.